Citation Nr: 1216268	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  09-05 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left inguinal herniorrhaphy. 

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for status post right total hip replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to January 1957.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina, that denied the Veteran's inguinal herniorrhaphy, hearing loss, and tinnitus claims, and from a February 2010 rating decision of the RO in Cleveland, Ohio, that denied the Veteran's application to reopen a claim of entitlement to service connection for status post right total hip replacement.  The Veteran filed timely notices of disagreement to these decisions and the RO in Atlanta issued statements of the case dated in January 2009, and April 2010, respectively.  The Veteran filed a substantive appeal to the July 2007 rating decision in February 2009.  

With respect to the February 2010 rating decision, the Board notes that the RO issued the statement of the case dated April 1, 2010, and the Veteran submitted a statement received at the RO on April 6, 2010 indicating his continued disagreement with the right hip decision.  As the statement was received by VA after the issuance of the statement of the case, the Board finds that this statement should be construed as a substantive appeal with respect to this issue.  38 C.F.R. § 20.302.  The Veteran also, in a January 2012 statement, continued to provide argument concerning his right hip claim.  As noted in the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), the United States Court of Appeals for Veterans Claims (Court) distinguished the issues of a timely notice of disagreement (NOD) versus a timely substantive appeal and held that a timely substantive appeal was not a jurisdictional requirement for the Board's consideration of a Veteran's claim.  

In February 2009 and February 2010 statements, on VA Forms 9, the Veteran indicated that he wished to testify at a hearing before a Veterans Law Judge at the local regional office.  In January 2012, the Veteran withdrew his request and, since that time, has not requested another opportunity to testify before the Board.  38 C.F.R. § 20.704.

In this case, the Board notes that in April 1994, the RO denied entitlement to service connection for status post right total hip replacement.  The Veteran did not file a timely notice of appeal to this decision and it became final.  As such, before reaching the merits of the Veteran's claim, the Board must rule on the matter of reopening the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened issue of entitlement to service connection for status post right total hip replacement, and the issues of a higher evaluation for inguinal herniorrhaphy, and service connection for hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1994 decision, the RO denied entitlement to service connection for status post right total hip replacement.  The Veteran did not file a timely appeal with respect to this decision and it became final.

2.  Evidence received since the April 1994 RO decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for status post right total hip replacement.  

CONCLUSIONS OF LAW

1.  The April 1994 rating decision which denied service connection for status post right total hip replacement is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (1993).

2.  The evidence received subsequent to the April 1994 rating decision is new and material; and the claim for service connection for status post right total hip replacement is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In terms of the Veteran's new and material claim, the Veteran must be provided with notice regarding the information needed to reopen the previously denied claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, however, as the Board has decided to reopen the Veteran's claim of entitlement to service connection for status post right total hip replacement, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  


II.  New and material evidence

In a April 1994 decision, the RO denied entitlement to service connection for status post right total hip replacement.  The Veteran did not file a timely appeal with respect to this decision and it became final.  The RO in April 1994 found that the Veteran's right hip replacement was not the result of an in service injury.

The evidence that has been added to the Veteran's claims file since the April 1994  decision consists of VA treatment records, the Veteran's testimony before the RO, and statements of himself and his spouse in connection with the claim.  The medical evidence indicates that the Veteran continues to be seen for treatment in connection with his right hip.  The Veteran's spouse submitted a statement that indicated that she had studied to be an RN and stated that she met the Veteran in 1957, two years after the Veteran indicated that he had fallen while serving aboard the USS Randolph.  She stated that the Veteran told her that he had experienced severe pain in his left side that caused him to fall approximately 10 feet, landing on his right side.  He was diagnosed with an inguinal hernia, which was repaired.  The Veteran testified before the RO that he fell in service when he experienced a hernia.  He indicated that he fell to the deck below where he was working.  He stated that he has been told by his physician that this fall may have caused the arthritis that led to his right hip replacement.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed his claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

The evidence that has been added to the Veteran's claims file since the April 1994 RO decision is new in that it had not previously been submitted.  These records indicate current diagnoses related to the Veteran's status post right total hip replacement.  The Veteran and his spouse also testified that the Veteran had a significant fall in service, landing on his right side, and that they were told by the Veteran's physician that this may have contributed to the arthritis that led to his hip replacement surgery.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in April 1994, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 


ORDER

The claim of entitlement to service connection for status post right total hip replacement is reopened, and to this extent only, the appeal is granted.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

First, the Board notes that the Veteran testified before the RO that he has received treatment at the Ashville VA Medical Center and the Nashville VA Medical Center. The Veteran's spouse indicated that the Veteran had been treated at the James A. Haley VA Hospital in Tampa, Florida.  The Veteran's claims file contains medical records from Ashville VA Medical Center last dated October 2001, but only sporadic individual records received from the Veteran since that time.  In April 2008, June 2008, and December 2009, the Veteran submitted a statements indicating that he was treated by Dr. D.K. in Clayton, Georgia, and at the Ashville VA Medical Center and requested that VA obtain these records.  Signed authorizations were attached.  From a review of the claims file, it does not appear that these records have been requested.  The Veteran should also be afforded an opportunity to submit additional medical evidence in connection with his claims.

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain identified outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c).  

Upon remand, the Board finds that the Veteran should also be afforded VA examinations in connection with his claims.  

With respect to this hearing loss and tinnitus claims, the Board notes that the Veteran was afforded a VA examination dated in May 2007.  The examiner opined that it was likely that the Veteran's tinnitus was due to his hearing loss, but that the hearing loss was likely age-related.  However, there is no indication that the examiner reviewed the Veteran's claims file in connection with the examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides an examination, it must be adequate; an examination is adequate if it takes into account prior medical treatment, so that the evaluation will be fully informed); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (an examination must be based upon consideration of the Veteran's prior medical history and examinations).  

With respect to the Veteran's right hip claim, the Veteran testified that he fell while aboard ship in the Navy.  He indicated that the fall was approximately 10 feet to the deck below and that he landed on his right side.  See Layno v. Brown, 6 Vet. App. 465 (1994) (lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge).  The Veteran also indicated that his treating physician had asked whether the Veteran had ever been in a fall or a motor vehicle accident, indicating that there was evidence of arthritis but not enough to warrant the amount of deterioration that she witnessed.  The Veteran was not afforded a VA examination in connection with this claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

With respect to the Veteran's claim for a higher evaluation for his service-connected inguinal herniorrhaphy, the Board notes that the Veteran was afforded a VA examination dated in January 2010.  The Veteran has stated in the record that he feels the previous examination did not adequately take into account the pain he suffers as a result of this disability.  Affording the Veteran the benefit of the doubt, and because this matter is being remanded for other reasons, the Board finds that the Veteran should be afforded an additional examination in order to ascertain the current state of his hernia disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should include all records of the Veteran's treatment at the Ashville and Nashville VA Medical Centers, the James A. Haley VA Hospital in Tampa, Florida, and also including records of the Veteran's treatment  with Dr. D.K. in Clayton, Georgia.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.  

2.  Arrange for an appropriate VA examination for the purpose of determining whether hearing loss, tinnitus, or the Veteran's right total hip replacement are related to the Veteran's military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have hearing loss, tinnitus, and a right total hip replacement?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has hearing loss, tinnitus, or a right total hip replacement, did such disorders have their onset during active duty, within one year of active duty, or are these conditions otherwise related to the Veteran's military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  The examiner is also asked to comment on the Veteran's statements that he was exposed to excessive noise in service, and that he fell approximately 10 feet while aboard ship in the Navy, landing on his right side.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  The Veteran should be afforded a VA examination or examinations in order to assess the current nature and severity of his service-connected hernia disability.  The Veteran 's claims folder must be made available to the examiner for review in conjunction with the examination. The examiner must state that the examination report that the claims file was reviewed. 

The examiner should render findings as to whether the Veteran's disability is (i) small, reducible, or without true hernia protrusion, (ii) not operated, but remediable, (iii) postoperative recurrent, readily reducible and well supported by truss or belt, (iv) small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, or (v) large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  

The examiner should also render findings concerning any scars.  Unretouched color photographs should be accomplished and those photographs should be included in the claims folder for further review.  Additionally, the written findings should include information about the number and location of the scar or scars and whether the scar or scars:  (1) is/are tender and painful, if superficial; (2) is/are poorly nourished with repeated ulceration, if superficial; (3) the size of the scar and whether it is "deep" (that is, associated with underlying soft tissue damage); (4) is/are superficial and "unstable" (that is, there is frequent loss of covering of skin over the scar); (5) is/are superficial and painful on examination; and, (6) has/have produced limitation of function or other disabling effects, and if so, what limitation of function or disabling effects (e.g., limitation of motion, neurological impairment, or pain with use.)

The examiner should also indicate the effect the disability has, including the effect of the pain suffered by the Veteran in connection with the disability, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

4.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


